December 8 2010




                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        No. AF 06-0377
                                       ______________

IN THE MATTER OF AMENDING THE RULES FOR                    )
PRIVACY AND PUBLIC ACCESS TO COURT                         )       ORDER
RECORDS IN MONTANA                                         )
                          _____________


       State Law Librarian Judy Meadows and Elaine Dahl of Montana Legal Services have
filed a petition setting forth written recommendations to the Court regarding possible
approaches to changes to the Rules for Privacy and Public Access to Court Records in
Montana (the Privacy Rules).        The purpose of their recommendations is to address
difficulties with the current Privacy Rules, as more fully described in their petition.
       IT IS ORDERED that public comments will be accepted on the alternative rule
amendment proposals labeled as “Version A” and “Version B” in the attached petition. Such
comments shall be filed, in writing, with the Clerk of this Court, within 90 days of the date of
this Order.
       IT IS FURTHER ORDERED that this Order and the attached copy of the petition
shall be published on the Montana Supreme Court website, and that notice of this Order shall
be posted on the website of the State Bar of Montana and in the next available issue of the
Montana Lawyer.
       The Clerk is directed to provide copies of this Order, including the attached copy of
the petition, to the Montana State Law Library and the State Bar of Montana. The Clerk is
further directed to provide copies of this Order to the clerk of each district court in Montana
with a request that the clerk provide a copy to the district judge of that district; the judge of
the Workers’ Compensation Court; the Chief Judge of the Water Court; the Supreme Court
Administrator, who shall serve each of the judges of the Courts of Limited Jurisdiction and
each juvenile probation officer; the Attorney General of the State of Montana, with the
request that he serve each law enforcement agency or organization that he deems appropriate;
the chairperson of the Commission on Courts of Limited Jurisdiction; the State Appellate
Defender and the Chief Public Defender; the Legislative Council; and Montana Legal
Services.
       DATED this 7th day of December, 2010.


                                                 /S/ MIKE McGRATH
                                                 /S/ JIM RICE
                                                 /S/ MICHAEL E WHEAT
                                                 /S/ PATRICIA COTTER
                                                 /S/ W. WILLIAM LEAPHART
                                                 /S/ JAMES C. NELSON
                                                 /S/ BRIAN MORRIS




                                         2
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                             AF 06-0377


IN THE MATTER OF AMENDING                                 PETITION OF MONTANA LEGAL
THE RULES FOR PRIVACY AND                                 SERVICES ASSOCIATION AND
PUBLIC ACCESS TO COURT                                    STATE LA W LIBRARIAN JUDY
RECORDS IN MONTANA                                        MEADOWS


        On June 22, 2010, the Court held a public meeting at which it discussed the
Rules for Public Access and Privacy to Court Records in Montana (Privacy
Rules).      State Law Librarian Judy Meadows and Montana Legal Services
Association (MLSA) attorney Elaine Dahl attended the meeting, and agreed to
submit written recommendations to the Court regarding possible approaches to the
Privacy Rules. We first briefly introduce issues pertaining to the Privacy Rules,
and then set forth a number of alternative recommendations.
          Several types of cases necessarily require the disclosure of sensitive
information, not only so a trial court can decide the case, but also so non-court
entities can enforce the court's order or judgment once it is entered.' In the wrong
hands, sensitive information could make a person vulnerable to identity theft,
fraud, or even bodily harm at the hands of "cyberstalkers" including former
abusers and child predators. Ideally, any court records system would provide: (a)
sufficient information for courts to decide cases and enforcing entities to carry out
those decisions, (b) sufficient public access to ensure transparency of the courts
and uphold the Montana Constitutional right to know, and (c) adequate protections
of individual privacy interests. But this ideal is much easier said than done.




1 We expressly do not address matters pertaining to protecting sensitive infonnation in criminal cases, such
as the right to a speedy and public trial, due process considerations in charging documents, and laws
pertaining to victims' rights. The Appellate Defender's Office and the Criminal Appellate Bureau of the
Montana Attorney General's Office are aware we are submitting these recommendations. Ifthe Court
wishes to consider criminal-specific matters before adopting an approach to the Privacy Rules, we
respectful1y suggest that the Court order those offices to provide supplemental briefing.
       Courts around the country have struggled with the issue of providing public
access, and particularly Internet access, while protecting private information. The
"Privacy/Public Access to Court Records" page on the National Center for State
Courts website provides links to several articles relating to this point.       See
hllp:llwww.ncsc.orgllopicslaccess-and-fairnesslprivacy-public-access-lo-courl-
recordslresource-guide.aspx.     In addition to issues that all state courts face,
Montana also has specific laws including Article II, Sections 9 and 10, of the
Montana Constitution setting forth the right to know and the right of privacy. As
we have considered this issue, we have encountered many passionate people with
varying meritorious perspectives.       We submit this petition with the clear
understanding that no solution is perfect, and we are simply doing our best to
provide options for the Court's consideration.
       Sections 4.50 and 4.60 of the Privacy Rules place the burden on the filing
party to protect sensitive information in accordance with state and federal laws
that require information to be made public or kept private, respectively. People
filing court documents in Montana generally are doing one of the following: (1)
struggling to comply with Privacy Rules when courts are not consistent statewide
in their interpretation and application of those rules; (2) routinely moving to seal
court records in most or all cases; or (3) making no attempt whatsoever to comply
with the Privacy Rules.     The Privacy Rules do not require courts to enforce
compliance, and clerks of court and other court staff often do not have the
resources to enforce compliance in any event. Nor do the Privacy Rules contain
specific guidance about their implementation with respect to filing court
documents, which has led to diverging interpretations over how to protect
information and what kinds of information must be redacted or included. Given
these factors, MLSA and the Commission on Self-Represented Litigants have
struggled to develop Privacy Rules-related forms and resources for self-
represented litigants on a statewide basis, and Privacy Rules compliance by both
attorneys and self-represented litigants is haphazard at best.


                                          2
       Some Montana trial courts have adopted an approach whereby litigants may
file redacted documents in the regular record, and file or lodge either unredacted
documents or a sensitive data sheet under seal. See "Access to Court Records"
including forms and resources developed by Judge Michele Snowberger and State
Law Library staff, available at http://courts.mLgov/crt records/default.lncpx. A
sensitive data sheet, also known as a reference Hst, is a sort of legend or "Rosetta
Stone" listing the redacted information, along with any identifiers contained in the
redacted documents such as "Child I." We are especially concerned that self-
represented litigants and others who attempt to comply with the Privacy Rules
under a "lodging" approach may inadvertently miss deadlines, effect improper
service, or provide insufficient information, thus endangering their ability to
proceed with their substantive cases and obtain access to justice.
       We submit the following alternative recommendations, parts of which
could potentially work in sequence or combination. We also ask the Court to
consider these recommendations in conjunction with the proposed changes to the
Montana Rules of Civil Procedure that are currently pending before the Court, and
especially proposed Rule 5.2, M.R.Civ.P.
       1.     Remove minor children's names from Section 4.50
      At the Court's public meeting on June 22, Meadows and Justice Nelson
discussed the possibility of removing minor children's names from the list of
information excluded from public access under Section 4.50 of the Privacy Rules.
Among other things, they discussed the difficulties associated with identifying
children by initials, as well as the lack of protection for children identified by
initials when their parents are named in publicly available court records. If the
Court selects this option, we have some concerns and suggestions.
      MLSA became particularly familiar with the issue of children's initials in
relation to a dispute that arose between the Montana Department of Justice and the
Commission on Courts of Limited Jurisdiction over the use of initials in orders of




                                         3
protection. MLSA proposed a solution that would keep children's names in the
orders. In this respect, we note that 18 U .S.C. § 2265( d)(3) states the following:
       LIMITS ON INTERNET PUBLICATION OF REGISTRATION
       INFORMATION.-A State, Indian tribe, or territory shall not make
       available publicly on the Internet any information regarding the
       registration, filing of a petition for, or issuance of a protection order,
       restraining order or injunction, restraining order, or injunction in
       either the issuing or enforcing State, tribal or territorial jurisdiction,
       if such publication would be likely to publicly reveal the identity or
       location of the party protected under such order. A State, Indian
       tribe, or territory may share court-generated and law enforcement-
       generated information contained in secure, governmental registries
       for protection order enforcement purposes.

Assuming that Congress does not change this statute, we believe it would preclude
Internet publication of orders of protection by the court system. While a person
could potentially access paper orders at the courthouse, we believe the primary
danger associated with including children's names in such orders would be
alleviated so long as the courts complied with this federal law.
       In other types of cases, we are obviously concerned that orders and
judgments omitting a child's name could be difficult to read or unenforceable, and
believe some courts' interpretation of the rules is incongruous insofar as those
courts would protect a teenaged employee's name in a wage claim case while
requiring a six-year-old's name and address to be set forth in a petition for
dissolution under § 40-4-1 05( 1)( d), MCA. At the same time, we are concerned
about protecting a child's sensitive information in domestic violence and other
family law cases, which often involve false allegations and "dirty laundry" about
all members of a family, including children. We are especially concerned that
child sexual predators may use a searchable remote access system to find
previously abused or otherwise vulnerable children. Moreover, given that parents
often lose sight of their children's interests during contentious dissolutions or
parenting disputes, we are not convinced that the current Privacy Rules adequately




                                           4
protect a child by placing the entire responsibility to protect the child's
information on the parent. See Section 4.60.
        To be clear, our concern is not that a child's information should be
protected merely because his or her parents are divorcing, but because of some of
the allegations and evidence that may arise during a parenting plan proceeding.
For example, a parent may allege the other parent is a drug addict, the child needs
treatment for severe acne, and the child should have adult supervision around an
uncle who molested her when she was 3 years old. The judge may well need to
consider this information and any supporting evidence in adopting a parenting
plan.   In addition, if the child is later placed under the state's temporary
investigative authority, the assigned social worker may need access to the
information in the court records. But placing this infonnation on the Internet with
the child's name and address so that the child's peers, potential employers, and
predators can easily and anonymously access it could be very damaging, and even
dangerous, to the child.
        If the Court decides not to suspend the Privacy Rules and to remove minor
children's names from the list of information to be kept private in Section 4.50, we
ask the Court to revisit how to protect child-related infonnation when it adopts an
e-filing and remote access system and rules. One idea is to restrict access to the
content of post-petition and post-answer filings such as motions, affidavits and
briefs, because those filings often contain sensitive infonnation.
        Another idea is to create a field in family law fonns for allegations
regarding a child's best interests that could be blocked from public view while still
visible to court staff, parties, and other authorized personnel with passwords or
other forms of clearance. We have included this option as part of both of the
proposed versions of rule changes and the forms below. This approach is difficult
to implement, however.      Reasonable minds may differ over the scope of the
information in a particular case that pertains to the child's best interests, such as
information about a parent.     Accordingly, self-represented litigants may have


                                          5
difficulty discerning which information pertains to a child's best interests and, of
that information, what should be protected in a sensitive data sheet. The court
could distribute an information sheet on this point, but it would be difficult to
account for every possible type of information in every case. Understanding these
problems exist, we suggest below a Hpaper" version of the "blocked field"
approach, by including "best interests" information on a sensitive data sheet and
an informational sheet about how to decide which information to protect.            A
"blocked field" approach would allow courts and enforcing entities to have
necessary information, while restricting the public's ability to access the
information with an anonymous "point and click." If the Court decides to keep the
Privacy Rules and omit children's names from the list of presumptively private
information in Section 4.50( c), we ask that the Court clarify in its order about this
Petition or elsewhere that the publication of children's information on the Internet
is an issue that has not yet been decided or resolved.
       2.     Amend and supplement the Privacy Rules (Version A)
       If the Court declines to suspend the Privacy Rules, as suggested below, we
recommend that the Court amend and supplement the rules to clarify aspects of the
processes by which a person may protect information or access previously
restricted information as set forth in "Version A" in the Appendix to this Petition.
We also suggest the addition of forms to Section 9.00, et seq. The Court may wish
to consider other amendments to the Privacy Rules, but we are including in
Version A language only pertaining to Sections 2.00, 4.50 and 4.60, because we
believe those are the most important sections to address at this time.        We are
happy to provide the proposed language and forms in electronic format on request.
      In suggesting these amendments, we stress that sensitive information about
parties and non-parties will almost certainly continue to appear in court records so
long as the Privacy Rules are not enforced. In this respect, we reiterate that city-
and county-funded clerks of court are often overburdened and understaffed, and
may simply be unable to take on the additional role of enforcing Privacy Rules


                                          6
compliance. At the very least, we recognize that placing any duties relating to
compliance on those offices would be very unpopular. If the Court decides to
keep the Privacy Rules, we strongly urge the Court to consider delegating court
staff such as law clerks to participate in Privacy Rules enforcement, and to provide
training to clerks of court as needed. Without enforcement, the mere existence of
any version of the Privacy Rules will not ensure the protection of sensitive
information, including information about non-parties.       That said, we submit
Version A in an attempt to clarify the procedures to be followed and to assist
courts and litigants in applying the Privacy Rules.
       Our suggestion for amending Section 2.00 is to clarify that people and
entities who enforce judgments or who require information for authorized
reporting purposes may obtain otherwise restricted information directly from
courts. Examples of these entities include law enforcement officers, the Child
Support Enforcement Division, title companies, and credit reporting companies.
We propose allowing flexibility in the rule, so parties and court staff may afford
an enforcing entity access to sealed sensitive data sheets and other restricted
information as appropriate to the case.
       Regarding Sections 4.50 and 4.60, the intent behind our suggestions is to
standardize the procedures by which courts protect private information, and to
provide guidance to litigants and practitioners on how to follow those procedures.
We propose eliminating the phrases "unless required to be made public" and
"unless state law requires a child's name to be accessible to the public" from
Section 4.50, and instead provide that sensitive information such as social security
numbers will go into a sealed sensitive data sheet that will be incorporated into the
judgment and provided to enforcing entities as appropriate. We are aware that
some trial courts and enforcing entities may resist this approach, but we believe it
is preferable to having uncertainty about whether information such as a social
security number must be made public under a statute requiring its inclusion in a




                                          7
pleading. The Court may wish to gather input from trial courts and enforcing
entities before adopting this approach.
       We also propose eliminating the word "complete" from the provisions
about social security numbers and bank accounts, because partial numbers can be
a security risk and the complete numbers will be available to court staff and
enforcing entities in a sensitive data sheet under Version A.       In addition, we
propose replacing the prohibition against all children's names with a provision to
protect "best interests" or other private information about a child. We make this
proposal with the caveat set forth in Recommendation 1 above about the difficulty
in defining the scope of the information to be protected in this manner. While we
envision this type of protection would work better in an automated system, we
submit it for the Court's consideration as a means of protecting children's
sensitive information without merely replacing names with initials or generic
terms such as "Child 1." We respectfully suggest that the child's privacy interest
in information such as that submitted to a court for a "best interests" determination
will nearly always outweigh the public's right to know that information for
purposes of court transparency and accountability.
       With respect to other sensitive information protected by federal or state
law, including the individual right of privacy in Article II, Section 10, of the
Montana Constitution, we recommend Section 4.60 be entirely replaced to provide
parties clear step-by-step guidance about how to move for protection of that
information. Under the current version of Sections 4.50 and 4.60, parties have the
obligation of knowing all federal and state laws that may require restrictions on
access to certain information.    As the Task Force's extensive commentary to
Section 4.50 indicates, many such laws exist, and some laws may be subject to
varying interpretations.   In addition, assuming arguendo that a party may file
information under seal absent a law, rule, or leave of court authorizing such filing,
that party would then need to police all other parties' filings to ensure their
compliance. By the time the first party moved the court to require the other party


                                          8
to re-file the information under seal, a non-party could retrieve the information. In
addition, allowing parties to file under seal after unilaterally deciding questions of
law may incentivize some lawyers and litigants to file absolutely everything under
seal, thus frustrating many of the purposes behind the constitutional right to know
and related laws.
       For these and other reasons, we believe a court must be involved in the
decisions to protect or release information under a federal or state law. Version
A's proposed Section 4.60 is designed to expand and clarify aspects of the
process. Version A is also designed to eliminate potential di fficulties with service
and deadlines that may arise under the current Section 4.60's provision that a
litigant does not actually file a document until the court rules on the litigant's
request to keep information private.
       We hope the remainder of the proposed changes to Section 4.60 in Version
A are self-explanatory. While they are rather detailed, we believe such detail may
be necessary to provide courts, litigants, and the Bar guidance about the mechanics
of protecting and accessing sensitive information. Moreover, the Court may adopt
only some of the proposed rule changes in Version A, if the Court believes the
forms sufficiently explain the procedures to be followed or for some other reason.
       3.     Restrict access in family law cases to final orders (Version B)
       Version B is similar to Version A in some respects, but differs in that it
focuses primarily on protecting information in family law cases. As the Court is
aware, family law cases often involve allegations of infidelity, physical and sexual
abuse, psychological and school records, financial information, and other types of
sensitive information. In addition, and unfortunately, many allegations in family
law cases are false.     We are concerned that public access, and especially
unrestricted Internet access, to family law records could be harmful to litigants
and, more importantly, to the children involved.
       Accordingly, we submit a version of the Privacy Rules (Version B) that
specifically addresses family law cases. Version B would restrict access to all


                                          9
documents filed in family law cases except for designated final orders. It would
further provide that even final orders would not include information that would
ordinarily be kept in a sensitive data sheet, such as social security numbers and
bank account numbers. In addition, Version B is not as complex as Version A in
terms of procedures, largely because many concerns would be alleviated if family
law cases are protected from public disclosure. We hope that the instructions in
the forms would sufficiently explain procedures for litigants. If the Court adopts
Version B, it may be appropriate to adopt similar rules for other types of cases.
      4.     Temporarily suspend the Privacy Rules
      The Court could consider suspending all or part of the Privacy Rules, at
least until the Court adopts an integrated statewide e-filing and remote access
system and accompanying rules.      If the Court selects this option, litigants and
courts will be in the same position as they were before the Privacy Rules were
adopted.
      In its June 24, 2008, order amending the Privacy Rules, the Court recalled it
had previously "noted its concerns that the rules of electronic filing of court
documents, which are presently under study and being developed by a
subcommittee of the Task Force, incorporate adequate protection of the privacy of
crime victims and other personally identifying information included in court
documents." Order dated June 24, 2008 in Cause Number AF 06-0377, page 2.
The Court amended Section 4.20 to state that court records would not be published
on the Internet until the Court approved e-filing rules. See Section 4.20. The Task
Force commentary to Section 4.20 states that "[ilt is hoped that within a year or
two there will be sufficient understanding and tools available for privacy
protection that [orders, decrees, final judgments and other court-created
documents] will be able to be placed online for public access, while still protecting
individual privacy."
       It is our understanding that the Court's adoption of an e-filing and remote
access system will not occur in the near future. To date, the e-filing subcommittee


                                         10
•




    has not considered working groups' input regarding self-represented litigants,
    privacy protections, and other matters. Nor has the subcommittee submitted its
    recommendations to the Commission on Technology. Accordingly, the Court has
    not yet had the opportunity to adopt e-filing rules, and the Privacy Rules operate in
    a sort of limbo between the current "paper world" and the largely unknown future
    e-filing and remote access world.
          The eventual design of an e-filing and remote access system will likely
    have a significant impact on the means by which litigants and courts can protect
    sensitive information. The e-filing system could incorporate any of the following:
              •   password protections with different levels of clearance or access to
                  court documents or parts of court documents depending on the user's
                  role, which could be developed after coordination with non-court
                  entities that regularly enforce court orders;
              •   Hotdocs or PDF software for forms in certain types of cases, In
                  conjunction with the existing FullCourt system, to automatical1y
                  block fields from public view while allowing authorized people with
                  passwords or other clearance to view the information in the blocked
                  fields.   For an example of an interactive Hotdocs form, see
                  https:lllawhelpinteractive.orgllogin form?template id=template.200
                  8-12-15.2911875387;
              •   "tags" to help identify and redact certain information.      See Task
                  Force Commentary to Rule 3.20;
              •   optical character recognition (OCR) software to redact information
                  from briefs, transcripts, exhibits and other "non-form" documents; or
              •   an automated interview process for uploading exhibits that would
                  help identify them and, in light of state and federal laws, provide
                  guidance about whether they should be filed under seal, filed but not
                  published on the Internet, or filed as a generally accessible
                  document.

                                              11
•



           In addition to technological approaches, the Court could also limit the
    scope of documents available on an Internet remote access system. For example,
    the Court may decide to:

               •    continue to limit Internet publication to court-generated documents,
                    but possibly expand to final orders and judgments;
               or
               •    delay or limit Internet publication of documents filed by self-
                    represented litigants, unless or until they have been reviewed by all
                    parties and/or court staff for private or sensitive information. For
                    example, the Court could adopt a mandatory 5-day review period.
           At this juncture, it is not clear whether the Court, the Legislature, or both
    branches have authority under the Montana Constitution to exclude certain
    categories of cases or information from public access or Internet publication, or
    whether trial courts must always rule on the protection of private information on a
    case-by-case basis. See Montana Constitution, Article II, Sections 9 and 10, and
    Article III, Section I.    Nor is it clear whether the Court is willing to adopt
    mandatory trial court forms for certain types of cases that may facilitate
    automation-related protections of private information such as blocked fields. See
    e.g. Rule 1.31, California Rules of Court. In any event, the design of an e-filing
    and remote access system may make it easier for litigants and courts to protect
    private information automatically, lessen the need to protect certain information
    that would be available on a "courthouse only" basis, and reduce the burden on
    clerks of court to facilitate a "double filing" or sensitive data sheet process.
           In proposing the temporary suspension of the Privacy Rules, we are
    mindful of the potential for "downstream access," meaning that a person or private
    company could scan a paper document obtained from a clerk's office and publish
    it on the Internet without court involvement. As a practical matter, however, this
    potential for downstream access existed before the adoption of the Privacy Rules,
    and continues to exist insofar as Privacy Rules compliance is low and some courts


                                               12
•




    include sensitive information in orders and judgments because they believe it
    necessary under a statute or for enforcement purposes. We believe the primary
    focus should be on protecting private information that may potentially be
    published on the Internet under the future e-filing and remote access system. Until
    e-filing becomes a reality, we suggest that the Court approve informational sheets
    to be posted or distributed by Montana clerks of court about the filing and
    protection of sensitive information. We submit for the Court's consideration the
    draft information sheet attached to this petition.
           Respectfully submitted on the i;;Iffiday of      Ocio!:tv              , 2010



                                 JUdYad:                 State Law Librarian
                                                         Chair, Privacy Rules Task Force


                                ~!JJ2
                                 Elaine Dahl, Montana Legal Services Association




                                               13
•




            APPENDIX, INCLUDING
    INFORMATIONAL SHEETS, PROPOSED
     RULE AMENDMENTS (VERSION A and
          VERSION B), AND FORMS



    Version A ........................................................................ 15-17
    Version B ..................................................................... 18-20
    Forms ............................................................................ 21-34
    Information Sheets ......................................................... 35-36




                                           14
        PROPOSED AMENDMENTS TO PRIVACY RULES-VERSION A

IProposed] Section 2.00-Who Has Access Under These Rules
[to be -added as a new subsection]

(e)    People or entities, private or governmental, that enforce the order or
       judgment of a given case or that require information for authorized
       reporting purposes, as provided in the order or judgment or as necessary
       given the circumstances of the case. Examples of people or entities that
       require information for authorized reporting purposes are title companies
       and credit reporting companies.

IProposed] Section 4. 50-Court Records Excludedfrom Public Access
The following information in a court record is not accessible to the public:
(a)    Information that is not to be accessible to the public pursuant to state law.
(b)    Information that is not to be accessible to the public pursuant to federal
       law.
(c)    Ulflless required to be made public Other than as provided in Section
       4. 60(a) (2), the following information is not aveil-able accessible to the
       public without leave of the court:
               J)      Cemplete Social security numbers;
               2)      Complete Financial account numbers;
               3)      ;C'blll 1flames &j minor chiklren, ulflless stete l-a'w Feqblil"es a
                       child's naflfle to be accessible te the pblblic; Private
                       information about a minor child, such as information relating
                       to the child's best interests; and
               4)      Full birth dates of any person.
(d)    It is the responsibility of the filing party to comply with these rules and
       follow the procedures ofSection 4.60 to protect private information:.

IProposed} Section 4.60-Requests to Prohibit Public Access to Information in
Court Records or to Obtain Access to Restricted Information

Ito replace the current Section 4.60 entirely]
The clerk will keep any motions and responses filed to protect or access
information under this Section under seal because those papers may refer to the
private information. The judge may order, however, that the motion or response
be part ofthe public record if there is no private information in it.
 (a)    To restrict access to information listed in Section 4.50(c), a party may use a
       sensitive data sheet as follows:
        1.     Any party may file a sensitive data sheet under seal, without a
               motion, to protect the private information listed in Section 4.50(c).
               The party will serve the sensitive data sheet on all other parties by


                                            15
     mail. The sensitive data sheet will list the sensitive information and
     any substitute terms used in court documents. All parties, judges
     and court staff must omit or redact this information from their
     papers in the court file. The judge or clerk may, with or without a
     motion, order a party to file or re-file documents to comply with the
     sensitive data sheet. The judge or clerk may also order any party to
     file a certification stating the party has protected the information in
     the sensitive data sheet.
2.    The sensitive data sheet filed under seal will be considered part of a
     judgment or order for enforcement purposes. Any party, party's
     attorney, or court employee may provide the sensitive data sheet in
     that party's case as appropriate to a non-court entity for
     enforcement purposes. The clerk will date stamp the sensitive data
     sheet to reflect that it has been filed with the court. Any statute that
     apparently requires the inclusion of information listed in Section
     4.50(c) in a court document will be construed to mean that the
     information should be listed in a sensitive data sheet kept under seal.
3.   If a person does not comply with a court's order to file a
     certification or to redact or re-file a previously filed document
     within J4 days, the person waives the protection of his or her own
      information in the document. If the document contains private
      information about another person, it must be kept under seal until
     the court notifies that person and gives him or her J0 days to request
     redaction. The court may also order, with or without a motion, that
     a non-complying document be kept under seal.
4.   A party must file both a redacted and an unredacted copy of any
     transcript, exhibit, or any other paper that the party did not create
     which contains any private information listed in 4.50(c). The clerk
     will keep the original unredacted document under seal. To redact, a
     party must strike the information thoroughly with a pen, and may
     also cross the information out with a black marker.
5.   If a court reporter files a recording or transcript pursuant to a court
     order or standard court practice, the clerk will file it under seal.
      The clerk will issue an order giving the parties J0 days to review the
      transcript or recording for sensitive information and to notify any
     non-party about whom sensitive information is included in the
     recording or transcript. The parties will file a single redacted copy
      of the transcript for the publicly accessible record. If the parties
      cannot agree about which information to redact, they will file a joint
      motion presenting their differences, and the court will order them to
      redact as it deems appropriate.




                                16
(b)   To restrict access to information other than that listed in Section 4.50(c), a
      party or person whose potentially sensitive information is in court
      documents may file and serve a motion to seal part or all ofpreviously filed
      documents and to order all parties to omit or redact the information from
      documents filed in the future. The clerk will seal those portions of the
      record at issue until the judge rules on the motion. The court may also
      order, without a motion, that information in a court file be protected.
      1)     If any party or person whose information is in court documents is
             aware of any applicable federal or state laws about protecting or
             disclosing the information, other than the right to know and right of
             privacy in the Montana Constitution, the party must list those laws
             along with his or her motion or response. But if a party in good
             faith fails to list such a law, the party will not be subject to dismissal
             of the case or other sanction for that reason alone.
      2)      The judge may order that information protected under federal or
             state law be redacted and re-filed, or sealed. The judge may also
             order that a previously filed sensitive data sheet be amended.
      3)     If a party seeks to protect information in court documents and the
             court determines the information is public, the party may move to
             dismiss the case and maintain it under seal. After the dismissal, the
             party may appeal to the supreme court on the basis that the court
              erred in determining the case was public.

c)    If a member of the public wishes to obtain access to a sensitive data sheet
      or any other information filed under seal, the person must file a motion to
      obtain access to the restricted document. The person seeking access to a
      restricted document must serve the motion on all parties and on any person
      who moved to protect the information sought. When the request is for bulk
      or compiled information that the court has previously restricted access to,
      the court will also consider Section 4.40 in deciding on the motion.

d)    A party who fails to meet a procedural or substantive requirement because
      he or she is attempting in good faith to comply with these rules will not be
      subject to dismissal of his or her case or other sanction. A judge may, with
      or without a motion, hold time limits in abeyance or request additional
       information if a party fails to meet a requirement due to acting in good
      faith to comply with these rules.

e)    Forms are available in Section 9.00, et seq., to request protection of, or
      access to, information.




                                         17
        PROPOSED AMENDMENTS TO PRIVACY RULES-VERSION B

IProposed] Section 2.00-Who Has Access Under These Rules
[to be added as a new subsection}

(e)    People or entities, private or governmental, that enforce the order or
       judgment of a given case or that require information for authorized
       reporting purposes, as provided in the order or judgment or as necessary
       given the circumstances of the case. Examples of people or entities that
       require information for authorized reporting purposes are title companies
       and credit reporting companies.

{Proposed] Section 4.50-Court Records Excluded/rom Public Access
The following information in a court record is not accessible to the public:
(a)    Information that is not to be accessible to the public pursuant to state law.
(b)    Information that is not to be accessible to the public pursuant to federal
       law.
(c)    Protected information:
       1.     Unless required t8 be 19~ade public Other than as provided in
             Section 4.60. the following information is not a"ilaiJabk accessible to
             the public without leave ofthe court:
             A.      Cempkte Social security numbers;
             B.      C8mpkte Financial account numbers;
             C.     Full l'Ull9~eS f:).ll9~irI8r childrel~, bllttl-ess state la'w requires a
                    child's name t8 he accessibk 18 the puhlic; Private
                    information about a minor child, such as information relating
                    to the child's best interests; and
             D.     Full birth dates ofany person.
       2.    The protected information listed in subsection 4.50(c)(l) will be filed
             under seal on a sensitive data sheet. The people and entities listed
             in Section 2.00 may have access to the sensitive data sheet as part of
             the judgment. Forms are available in Section 9.00, et seq., to
             request protection of information.
(elJ   Family law:
       1.    Except as otherwise provided by law, information in the following
             categories of litigation is not accessible to the public without leave
             o(court:
             A.     Divorce and legal separation proceedings:
             B.     Annulment proceedings:
             C.     Paternity proceedings:
             D.     Parenting plan proceedings:
             E.     Grandparent visitation proceedings
             F      Name change ora minor proceedings: and


                                          18
              G.      Proceedings for guardianship or conservatorship.
      2)      Provided, however, that the following final orders shall be public
              record, except as provided in subsection (d) (3 ) below:
              A.     Final decrees o(dissolution:
              B.      Dissolution settlement agreements,'
              C.     Parenting plans:
              D.      Child support orders:
              E.      Orders o(protection:
              F.     Notices o(entry o(judgment:
              G.     Decrees o(annulment;
              H.     Decrees o(legal separation:
              I.      Final paternity orders,'
              J.     Final grandparent visitation orders:
              K.     Final appointments o(guardian or conservator;
              L.     Final orders changing name ora minor child:
              M      Final post-judgment orders: and
              N.     Any order to which public access is deemed necessary by the
                      court.
      3)      Information described in subsection (c) above must be redacted (rom
              the final orders prior to their release to the public.
(e)   It is the responsibility of the filing party to comply with these rules and
      follow the procedures o(Section 4.60 to protect private information:.


{Proposed] Section 4.60-Requests to Prohibit Public Access to Information in
Court Records or to Obtain Access to Restricted Information

(a)   A motion or request to prohibit public access to information in a court
      record may be made by any party to a case, the individual about whom
      information is present in the court record, the clerk ofcourt, or on the
      court's own motion. The court must decide whether there are sufficient
      grounds to prohibit access by determining whether the demand of
      individual privacy clearly exceeds the merits ofpublic disclosure.

      The eeurt sheuld require that a partyjik a metie,'l te pretect the
      ilifBffliatie,'l, lvith the injormatiel'l te he preteeted in a sealed el'lvelepe
      ledged, hut ",etftled, lvith the ceurt. Jflhe ceurt gFants the metiB'i er
      request, the il'ljormatien lyill hejiled under seal. If the ceUFt denies the
      request, the party ',vil-l have the Bptien tejile the irif8rl9'latiel'llYith
      knelyledge that it 'will he accessihle te b'1e puhlic.

(b)   IIi restricting access the ceurt 'will use the least restrictive means that )vill
      achieve the purpeses efthe access rules anti the l'leeds efthe requester.


                                           19
..



           A request to obtain access to information in a court record to which access
           is prohibited under section 4.50 or 4. 6o of these rules may be made by
                                                    (a)
           any member ofthe public or on the court's own motion upon notice as
           provided in subsection 4.60(c).

           The court must decide whether there are sufficient grounds to prohibit
           access by determining whether the demand of individual privacy clearly
           exceeds the merits ofpublic disclosure.

           When the request is made for bulk or compiled information to which public
           access has been prohibited under Section 4.50 and 4.60 (aJ of these rules,
           the court should consider the actions provided in section 4.40 (c) when
           making such a determination.

     (c)   The following is the process for making requests described in 4.50(a) and
           4.50 (b) where that process is not provided in statute or case law. The
           request shall be made by a written motion to the court. The requestor will
           give notice to all parties in the case except as prohibited by law. The cewt
           Wley require l1elice If) Notice shall be given by the requestor or another
           party to any individuals or entities identified in the information that is the
           subject ofthe request. When the request is for access to information to
           which access was previously prohibited under section 4. 60 (a), the court
           will provide notice to the individual or entity that requested that access be
           prohibited either itself or by directing a party to give the notice.

     (d)   Forms are available in Section 9.00. et seq., to request protection of
           infOrmation. Requests to protect information will be made in a fOrmat
           substantially similar to these forms.




                                             20
(your name)

(your mailing address)


(city)        (state)              (ZIP)

(your phone number (optional)


In the (check the box and fill in blanks for the court where you file):
         D Municipal Court of _ _ _ _ _ _ _ _ _ _ _ _ __
                               (city where court is)
         D City Court of _ _ _ _ _ _ _ _ _ _ _ _ _ __
                               (city where court is)
         D Justice Court of _ _ _ _ _ _ _ _ _ _ _ _ County,
                               (county where court is)
         D        Judicial District Court,                      County,
           (number)                     (county where court is)
                                 State of Montana

                                                Cause No.: _ _ _ _ _ __
                                                Dept. No.: _ _ _ _ _ _ __
                                                (to be filled out by Clerk of Court)


                                                Sensitive Data
                                                Sheet (Civil)


 (Copy the left side of the caption from
  our main court a ers.
This sheet contains private information that will be filed under seal and will not
appear in the court record that is available to the public. The parties will omit this
information from papers they file. For bank statements and other papers filed as
attachments or evidence, parties will file complete originals under seal and file
copies with private information taken out for the public record. The information in
this sensitive data sheet will be redacted from public record final orders in many


                                           21
circumstances.   The parties, the parties' attorneys, agencies that enforce the
orders and judgment in this case and need to see private information, and court
employees can see and copy this sheet. It will be served on all parties.


Private Information About a Child, Including Best Interests Information
Private information (read "Keeping a Child's Information Private" worksheet,
available under "Forms" at www.law/ibrary.mt.gov)




Social Security Numbers
Person's name               Full social security        Substitute term to be
                            number to be redacted       used in court papers, if
                                                        any




                                        22
..



     Financial Account Numbers
      Type of account and Complete account               Substitute term to be
      financial institution (ex. number to be redacted   used in court papers, if
      "Wells Fargo checking")                            any




     Full birth dates
     Person's name              Full date of birth to be Substitute term to be
                                redacted                 used in court papers, if
                                                         any




     Other information the judge has ordered to be included here
     Information to be redacted, including page or Substitute term to be used for
     paragraph numbers in court ~apers as needed redacted information, if any




     Date signed (mm/dd/yyyy): _ _ __
     Party or judge's signature (sign here): _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                           23
..




     (your name)

     (your mailing address)


     (city)        (state)             (ZIP)


     (your phone number (optional)


     In the (check the box and fill in blanks for the court where you file):
              D Municipal Court of -----------------------------
                                       (city where court is)
              DCity Court of _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                       (city where court is)
              D Justice Court of ______________________ County,
                                   (county where court is)
              D       JUdicial District Court,                      County,
                (number)                    (county where court is)
                                      State of Montana

                                                     Cause No.: _ _ _ _ _ __
                                                     Dept. No.: _ _ _ _ _ __
                                                     (to be filled out by Clerk of Court)


                                                     Motion to Require
                                                     Compliance With
                                                     Sensitive Data
                                                     Sheet
      (Copy the left side of the caption from
       our main court a ers.


     I am (check one):   D a party to this case I D a person whose private information
     is in the record of this case.   A Sensitive Data Sheet was filed in this case.
     Someone has filed one or more court papers that do(es) not comply with the
     Sensitive Data Sheet. I ask the Court to order that person to redact the paper(s)
     or file the paper(s) under seal to comply with the Sensitive Data Sheet. I also


                                                24
ask that the Court direct the Clerk of Court to keep the paper(s) under seal until
the party has followed the Court's order.


This is a list of the filed court papers that do not comply with the Sensitive Data
Sheet (write the name of the papers, such as "Answer" or "Response'):




I respectfully ask the Court to:
   •   Direct the Clerk of Court to keep the filed paper(s) under seal until they
       are made to comply with the Sensitive Data Sheet;
   •   Order the person who filed the court paper(s) to redact or re-file under
       seal to comply with the Sensitive Data Sheet;
   •   Grant any other relief deemed appropriate.


Date:- - - - - - -           Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (mm/dd/yyyy)                             (sign your name)




                                            25
"




    (your name)


    (your mailing address)

    (city)          (state)            (ZIP)

    (your phone number (optional)


    In the (check the box and fill in blanks for the court where you file):
             o Municipal Court of _ _ _ _ _ _ _ _ _ _ _ _ __
                                 (city where court is)
             o City Court of _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                 (city where court is)
             o Justice Court of _ _ _ _ _ _ _ _ _ _ _ _ County,
                                    (county where court is)
             o         Judicial District Court,                      County,
                 (number)                    (county where court is)
                                     State of Montana

                                                    Cause No.: _ _ _ _ _ __
                                                    Dept. No.: _ _ _ _ _ __
                                                    (to be filled out by Clerk of Courl)


                                                    Certificate of
                                                    Compliance with
                                                    Sensitive Data
                                                    Sheet
      (Copy the left side of the caption from
       our main courl a ers.
    I am a party to this case. I certify I have reviewed the sensitive data sheet filed in
    this case. To protect the information in the sensitive data sheet, I have redacted
    any papers I filed before the sensitive data sheet, and will continue to redact
    papers I file in the future. To redact, I either leave the information out, or make a
    copy of the paper, cross out the information, and file both the original and copy.
    Date (mm/dd/yyyy)                           Signature_ _ _ _ _ _ _ _ __


                                               26
(your name)


(your mailing address)


(city)         (state)              (ZIP)

(your phone number (optional)

In the (check the box and fill in blanks for the court where you file):
         D Municipal Court of _ _ _ _ _ _ _ _ _ _ _ _ __
                                    (city where court is)
         D City Court of _ _ _ _ _ _ _ _ _ _ _ _ _ __
                               (city where court is)
         D Justice Court of _____________ County,
                               (county where court is)
         D        Judicial District Court,                      County,
           (number)                     (county where court is)
                                  State of Montana

                                                 Cause No.: _ _ _ _ _ __
                                                 Dept. No.: _ _ _ _ _ __
                                                 (to be filled out by Clerk of Court)


                                                 Motion to Seal or
                                                 Redact, With
                                                 Supporting Brief

 (Copy the left side of the caption from
 your main court papers.)

         I am (check one):   D   a party to this case I   D   a person whose private
information is in a filed court paper. I am asking the court to seal the record or in   I




the alternative, to order the parties to redact court papers to protect private
information.




                                            27
       If I am not a party, I am asking the court to protect information about me or
my child in this court record. If I am a party, I am asking that private information
about me and other people be protected.
       The information I want to keep private is in these court papers (fill in the
chart below so the court can find the information you want kept private):
 Name of Court Paper or Exhibit Page                        Paragraph
 (ex. "Complaint" or "bank statement Number(s)              Number(s)
 with Answer)                                               (if there are any)




The types of information I want to keep private include (check the boxes that
apply to your court papers):
   D a complete social security number for myself or someone else
   D a complete financial account number for myself or someone else
   D a full date of birth for myself or someone else
   D sensitive information about a child
   D a type of information that is not to be made public under federal      or state
       law. The law is (write the statute, case name, or regulation):


   D   the record of an interview, report, investigation or testimony in a parenting
       proceeding which should be kept secret to protect the child's welfare,
       including an appointed investigator's report (for parenting cases only)
   D   medical, psychiatric, or psychological records


                                        28
   o my address or someone else's address, because I am afraid someone
       who has been violent in the past will find me or the other person
   D   information about a child that a predator could use to find or harm the child
   o information that would embarrass me or someone else if made public
   D   another type of information I believe should be kept private, which is (write
       the general type of information you want kept private such as "a
       description of my daily routine'): _ _ _ _ _ _ _ _ _ _ _ _ _ __


Supporting Brief
       I am asking the Court to seal this record based on the "Rules for Privacy
and Public Access to Court Records in Montana" adopted by the Montana
Supreme Court in cause number AF 06-0377 (Privacy Rules), and the
constitutional right of privacy in Article II, Section 10, of the Montana Constitution,
as balanced against the constitutional right to know in Article II, Section 9 and the
public records statutes in Title 2, Chapter 6, of the Montana Code Annotated. If
this is a parenting proceeding, I am also relying on §§ 40-4-215 and -216, MCA,
to keep private any interviews, reports, investigations, testimony and appointed
investigator's reports to protect the child's welfare. I also rely on any federal or
state laws I listed above. I am giving notice of this motion to other parties, as
required by Section 4.60 of the Privacy Rules.
Request for Relief
       I respectfully ask that the Court seal the record in this case. Alternatively,
I ask that the Court order the parties to keep the information listed above out of
the court record that the public can see. I further ask that, if the Court does not
order the record sealed, that the court amend the sealed sensitive data sheet or,
if no sensitive data sheet has been filed, order a party to file one. Finally, I ask
that the Court order any relief it deems just.
Date signed: _ _ _ _ _ __           Signature: _ _ _ _ _ _ _ _ _ _ _ __
             (mm/dd/ywy)                         (sign your name)

                                    Printed name:
                                                  ------------
                                                (print your name)



                                          29
•


    (your name)


    (your mailing address)


    (city)        (state)                (ZIP)

    (your phone number (optional)

    In the (check the box and fill in blanks for the court where you file):
             D Municipal Court of _ _ _ _ _ _ _ _ _ _ _ _ __
                                   (city where court is)
             D City Court of _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   (city where court is)
             D Justice Court of _____________ County,
                                   (county where court is)
             D        Judicial District Court,                      County,
               (number)                     (county where court is)
                                      State of Montana

                                                      Cause No.: _ _ _ _ _ __
                                                      Dept. No.: _ _ _ _ _ __
                                                      (to be filled out by Clerk of Court)


                                                      Response to
                                                      Motion


     (Copy the left side of the caption from
     your main court papers.)
    I am (check one):       a party to this case I      a person whose private information
    is in a filed court paper. Another person filed a (check one):      D   Motion to Seal or
    Redact, With Supporting Brief I    D. Motion to Require Compliance With Sensitive
    Data Sheet.




                                                 30
    ,

•

        I disagree with these parts of the Motion (write the parts of the motion you
        disagree with): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




        Supporting Brief
        This is why I disagree: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~




        I base my response on the "Rules for Privacy and Public Access to Court
        Records in Montana" adopted by the Montana Supreme Court in cause number
        AF 06-0377 (Privacy Rules), and the constitutional right of privacy in Article II,
        Section 10, of the Montana Constitution, as balanced against the constitutional
        right to know in Article II, Section 9 and the public records statutes in Title 2,
        Chapter 6, of the Montana Code Annotated.          I also rely on these state and
        federal laws (write any laws you rely on): _ _ _ _ _ _ _ _ _ _ _ _ __




        Request for Relief
        I ask that the Court deny the parts of the Motion I refer to above.

        Date signed: _ _ _ _ _ __          Signature: _ _ _ _ _ _ _ _ _ _ _ __
                     (mm/dd/yyyy)                       (sign your name)

                                           Printed name:
                                                        ------------
                                                       (print your name)




                                                 31
(your name)

(your mailing address)

(city)        (state)              (ZIP)


(your phone number (optional)


In the (check the box and fill in blanks for the court where you file):
         D Municipal Court of _ _ _ _ _ _ _ _ _ _ _ _ __
                                   (city where court is)
         D City Court of _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   (city where court is)
         D Justice Court of _ _ _ _ _ _ _ _ _ _ _ _ County,
                              (county where court is)
         D       Judicial District Court,                      County,
           (number)                    (county where court is)
                                State of Montana

                                                Cause No.: _ _ _ _ _ __
                                                Dept. No.: _ _ _ _ _ __
                                                (to be filled out by Clerk of Court)


                                                Request for
                                                Access to
                                                Restricted
                                                Information, With
 (Copy the left side of the caption from
  our main court a ers.
                                                Supporting Brief
The Court restricted access to certain information in this case. I am asking the
Court for access to that information.
Information about me
My name is (write name):                                                                My
request to see this information (check one):     D   is I   D   is not   related to my job.




                                           32
If it is related to my job, my title is (write title): _ _ _ _ _ _ _ _ _ _ _ __
and my employer is (write employer): _ _ _ _ _ _ _ _ _ _ _ _ _ __


This is the information I want to access (write the information you want to be able
to see): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Supporting Brief
I want to access this information because (write why you want to see the
information): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




Other than the right to know in the Montana Constitution, I rely on the following
laws (write any laws that support your request): _ _ _ _ _ _ _ _ _ _ __




I am serving this Motion on the parties and on any person who asked the court to
protect his or her private information.


I ask that the Court grant me access to the restricted information.

Date signed: _ _ _ _ _ __           Signature: _ _ _ _ _ _ _ _ _ _ _ __
             (mm/dd/yyyy)                        (sign your name)

                                    Printed name:
                                                 ------------------
                                                (print your name)



                                          33
     •
0-




                                          Proof of Service
                         (to be filled out and signed in front of a notary public)
         STATE OF MONTANA
                                          :ss
         County of _________
               (county where you sign this)

         I sent, or will send as soon as I file, a full copy of this court paper (check one):

         D      Sensitive Data Sheet

         D      Motion to Seal or Redact, With Supporting Brief

         D      Response to Motion

         D      Request for Access to Restricted Information, With Supporting Brief

         This is the date of mailing by first class mail (mm/dd/yyyy): _________

         These are the addresses I used to mail copies of my court paper to parties and
         any people whose private information is in the papers in this court file.
         Name                   Address                     City                 $tate ZIP




         Signature:
                      ------------------ Printed: -----------------
                        (sign your name)               (print your name)

         (rest of form to be filled out by notary public)
         SIGNED AND SWORN to before me this _ _ day of _ _ _ _ _ _ __
         20____ by ____________________

                                                     Name (printed): ___________
                (SEAL)                               Notary Public for the State of Montana.
                                                     Residing at _______________
                                                     My Commission Expires _ _ _ __




                                                    34
                  PRIVATE INFORMATION IN COURT PAPERS
                    for distribution by Montana Clerks of Court

      Papers filed in Montana state courts are usually open to the pubJic. Any
person can see and copy most court papers. So it is important to protect private
information about you and other people in court papers.

      Depending on the case, private information can include the fol1owing:
        • Social security numbers
        • Dates of birth
        • Bank and other financial account numbers
        • Medical, psychological, counseling, and school records
        • Names of minor children, or other sensitive information about minor
           children

        Only give the court private information if the court needs it to decide your
case. For example, the court may need to know your age to decide the case. In
that situation, you could write only your age. You would not need to write your
date of birth.

       But there are some cases where the court will need private information to
decide a case. For example, if your case is about child support, the court will need
the parents' social security numbers.

       Some courts use a "sensitive data sheet" to let the parties to a case write
private information and file it under seal.

        Parties, the parties' attorneys, and court staff can see "sealed" papers. But
other people cannot see the "sealed" papers unless they get a court order. Some
courts will require that you put some private information into your court papers,
not in a sensitive data sheet.

       You can ask the clerk of court if your court has adopted rules or forms for
protecting private information.

       In the future, there could be an electronic filing system. People would file
electronic versions of their court papers. And people could see some or all of
those papers on the Internet. This is even more reason to protect private
information.




                                         35
.
A




                    KEEPING A CHILD'S INFORMATION PRIVATE

         You may need to file information with the court about a child. But you
    may want to keep the public from seeing that information in your court record.

          It can be hard to know what information about a child to keep private.
    These are some examples of things you may want to keep private about a child:
              • Medical conditions and records;
              • School records;
              • Psychological condition and counseling records;
              • Information about threats or abuse to the child;
              • Drug or alcohol use or addiction by either the chi ld or someone who
                 comes into contact with the child;
              • Details of the child's adjustment to home, school or community;
              • Details of the child's relationship with parents, siblings, and anyone
                 else who significantly affects the child;
              • Anything that could be embarrassing or harmful to the child if any
                 member of the public could see it.

    These are examples of things about a child that probably are NOT private:
              • Name
              • Age
              • Existing parenting plan

           You can protect private information with a Sensitive Data Sheet or with a
    Motion to Seal or Redact, With Supporting Brief. You can write "See Sensitive
    Data Sheet" in a court paper if there is information you want to keep private.
    Then you can write the private information on the sensitive data sheet. You can
    use the Motion to Seal or Redact, With Supporting Brief, to protect information in
    medical records, letters, and other papers you did not write.

          The other party or parent can see the Sensitive Data Sheet. He or she can
    respond in writing to what you say in the Sensitive Data Sheet. But the response
    should keep the information private too. If the other party does not keep the
    information private, you can file a Motion to Require Compliance With Sensitive
    Data Sheet to ask the judge to order the party to keep the information private.

    Only give information the court needs to make a decision.




                                            36